Citation Nr: 1414773	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-27 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation based on housebound status.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In February 2012, the Veteran and his spouse testified before the undersigned during a Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, if further action is required on his part.  


REMAND

Unfortunately, a remand is required for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  

The Veteran seeks special monthly compensation for housebound status, under the provisions of 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350, 3.351(d) (2013).  The Veteran currently has an award of a 70 percent disability rating for his service-connected panic disorder with agoraphobia disability and has been granted a total disability rating due to individual unemployability due to a service-related disability (TDIU).  

The Veteran was provided an examination for housebound status or permanent need for regular aid and attendance in January 2010.  At that time, a VA physician noted that the Veteran had a generalized anxiety disorder and a panic disorder with agoraphobia.  The examiner noted that while the Veteran was able to feed himself and prepare his own meals, his panic disorder and agoraphobia prevented him from attending appointments in person and these were done via the telephone.  The examiner also noted that he was unaware of circumstances when the Veteran actually left the home.  The examiner thought that the Veteran maintained the ability to drive, but only entered buildings outside his home reluctantly.  

The Board notes that when the Veteran and his wife testified before the Board in February 2012 they had just moved from Arkansas to southern Alabama, near Pensacola, Florida, in order to be near a new grandchild.  In fact, the Veteran testified that they had driven from Alabama to North Little Rock, Arkansas, in order to attend the Board hearing because of VA's backlog and concern that if he missed the hearing the process would have to start all over.  See transcript at p. 7.  The Veteran also indicated that their children had moved, there were other family in the area, and that his wife wanted warmer weather and she deserved a reward after all she had done for him.  He related that they had sold their house in Arkansas and moved to a less expensive dwelling in Alabama.  See hearing transcript at p. 6.  

An April 2011 VA telephone treatment record notes that the Veteran canceled a mental health appointment because he had to go to Kentucky when his father-in-law had heart surgery.  The clinical social worker noted that the Veteran said he had to take "massive amounts of Valium just to get through the ride."  VA treatment records dated from December 2010 to August 2011 show that the Veteran does not drive, but had others transport him to mental health therapy and medication management.

The medical evidence of record is at best ambiguous as to whether the Veteran is permanently housebound by reason of his service-connected panic disorder, and the Veteran has no additional disabilities ratable at 60 percent or more, see 38 C.F.R. § 3.351(d)(1).  However, the Board's review of the claims file discloses that the January 2010 housebound examination is the most recent examination of record, now more than four years old.  He last underwent VA mental examinations in January 2008 and August 2008.  In light of his relocation from Arkansas to Alabama and the passage of time, it is appropriate that his most recent symptoms be evaluated to determine if the Veteran meets the regulatory criteria for an award of special monthly compensation based on housebound status.  

Therefore, on remand, a new examination should be obtained to determine if the Veteran is substantially confined to his dwelling and the immediate premises, and it is reasonably certain that the Veteran's service-connected panic disorder and resultant confinement will continue throughout his lifetime.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"); 38 C.F.R. § 3.351(d)(2) (defining permanently housebound by reason of disability).  

In regards to VA records, the claims file indicates that the Veteran received treatment from the VA Medical Center (VAMC) in North Little Rock and from the VA outpatient clinic in Searcy, Arkansas, in the time period from December 2010 until August 2011.  The Veteran testified during his Board hearing that he was attempting to arrange an appointment with the VA clinic in Pensacola, Florida.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the RO/AMC should obtain from the North Little Rock VAMC, and from the outpatient clinics in Searcy and Pensacola, all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who have treated him for any psychiatric disorders and whose records have not been associated with the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file, in particular any records of treatment or evaluation from the North Little Rock VAMC, or from VA outpatient clinics in Searcy, Arkansas, and Pensacola, Florida, for the period from August 2011 until the present.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Thereafter, the Veteran should be scheduled for a VA examination for housebound status or permanent need for regular aid and attendance by an appropriate psychiatrist or psychologist to determine the severity of his service-connected panic disorder with agoraphobia disability.  The VA examiner is requested to also provide a medical opinion as to: 1) whether the Veteran is substantially confined to his dwelling and the immediate premises due to his service-connected panic disorder and 2) whether it is reasonably certain this disability and resultant confinement will continue throughout the Veteran's lifetime.  

3.  The RO/AMC will then readjudicate the Veteran's claim for entitlement to special monthly compensation based on housebound status.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


